Title: To James Madison from Tench Coxe, 8 July 1813
From: Coxe, Tench
To: Madison, James


Philadelphia July 8. 1813
Mr Coxe has the honor respectfully to transmit the enclosed to the President, as the best disposition he can make of it, within the views of the writer. Mr. Coxe begs leave to remark, that he does not remember any thing very material, in the case of the gentleman applying, but believes he was employed in the care of the small foreign distillery near to Charleston. Mr. Coxe cannot suppress his personal & political comfort in the convalescence of the President, which he trusts will become complete. He begs leave to add, that it would be a sincere pleasure to him to hear that the President had taken, for the time he may remain in the district of Columbia, in the present Season, a pleasant hill on the Southwestern side of the Potowmack. He has ever considered that to reside on the Eastern or Northern sides of our fresh waters, in the summer & autumn is the greatest error of which our climate admits.
